,_




                     TB[E     ATTOECNEY            GENERAL

                                      OF   TEXAS

                                AUSTIN.    TEXAS   78711
CRAWFORD      CL MARTIN
  ATroxzNEY   a-



                               February 28, 1967


      Honorable John Connally                          Opinion No. M- 31
      Governor of the State of Texas
      Office, Capitol Building                         Re:   Construction of House
      Austin, Texas                                          Bill 87, Acts of.the
                                                             60th Legislature, Reg-
      Dear Governor       Connally:                          ular Session, 1967.
                Your request on the above'subject asks the following
      questions concernln the expendituresof monies under the pro-
      visions of Section & of House Bill 87, Acts of the 60th Legls-
      lature, Regular Session, 1967:
                   "(1) What is the latest date on which
              money appropriated therein for the Texas exhibit
              at HemisFalr 1968 can be committed?
                   "(2) Can such money appropriated be used
              for operating expenses of the Institute of Texan
              Cultures for the 1968-69 biennium?"
               'House Bill 87 passed the House of Representatives
      on January 24, 1967, by the following votes:       - 121; nays -
      23; passed the Senate on February 13, 1967, by'tte"following
      votes: yeas      .      - 7; and one paired and was approved by
      the Governor ~n2~;b~~~~y 20, 1967.
                Since House Bill a7 was passed by the Legislature by
      a record vote of two-thirds of all the members elected to each
      House the effective date of House Bill 87, Acts of the 60th Legls-
      lature is February 20, 1967. Section 4 of House Bill a7 reads as
      follows~
                   "Sec.44.  In addition to the moneys ap-
              propriated in Section 6 of Senate Bill No. 166,
              Chapter 443, Acts of the 59th Legislature, Reg-
              ular Session, 1965, $5,500,000 Is hereby ap-
              propriated from the General Revenue Fund to the
              Texas Tourist Development Agency. The additional
              moneys appropriated in this Act and any unexpended
                                 - 134 -
Honorable John Connally, page 2 (M-31)


     balance in the appropriation of Chapter 443, Acts
     of the 59th Legislature, Regular Session, 1965,
     shall be used In accordance with the provisions
     of Chapter 443, Acts of the 59th Legislature,
     Regular Session, 1965."
          It is noted that while appropriations made by the
provisions of Sections 1, 2 and 3 of House Bill 87 were made
for the fiscal year ending August 1, 1967, monies appropriated
in Section 4 were not made for any particular period of time.
Therefore, the appropriation is made for the entire period of
time authorized by the Constitution of Texas.
          Section 6 of Article VIII of the Constitution of
Texas provides that no appropriation of State funds may be
made for a term of more than two years. Therefore, the last
date on which monies appropriated In Section 4 of House Bill
87, Acts of the 60th Legislature can be legally encumbered Is
February 19, 1969, the end of a two year period~from the ef-
fective date of House Bill 87.
          It was stated in Attorney General's Opinion M-13
(1967):
          "Section 6 of Article VIII of the Consti-
     tution of Texas provides that no appropriation
     of State funds may be made for a term of more
     than two years. Therefore, generally speaking,
     personal services must be paid out of approprla-
     tions made for the year during which the personal
     services are rendered. Attorney General's Opinions
     O-2815 (1940) and V-1397(1952). It is clearly
     settled, however, that an appropriation for one
     year in the case of capital expenditures mav
     legally be encumbered by contract even though
     the project for which it is spent will not be
     completed and paid for until succeedin
     Attorney General's
     V-1139 (1950),
     WW-40 (1957), and

          Monies appropriated in Section 4 of House Bill 87,
Acts of the 60th Legislature are required to be used in accord-
ante with the provisions of-Chapter 443,,Acts of the 59th Legis-
lature, Regular Session, 1965. Chapter 443, Acts of the 59th
Legislature, 1965, Is an Act providing for a permanent structure
at HemlsFalr, 1968, and the Institute of Texan Cultures is the

                        - 135 -
Honorable John Connally, page 3 (M-31)


official designation of the property owned b the State of
                                             43, Acts bf ‘the
Texas pursuant to the provisions of Chapter’%’
59th Legislature, Regular Session, 1967, located.in Bejrjr
County, Texas, on the’ground known as ‘HemisFair, 1968.    Sec-
tion 6 of Chapter 4438 Acts of the 59th Legislature, Regular
Session, 1965, reads as follows:
          ‘To carry out the purposes of the Act,
     the following appropriation Is hereby made:
          ‘From the General Revenue Fund to the
     Texas Tourist Development Agency, for a per-
     manent building of approximately 115,000 square
     feet; for grading, clearing, paving, retaining
     walls, parking, underground facilities, land-
     scaplng, lighting, special effects, and other
     necessary expenses lnciudlng planning for the
     exhibits: $4,%000.       (Emphasis added )
          In answer to your second question, you are advised
that the monies appropriated in Section 4 of House Bill 87,
Acts of the 60th Legislature may be used for operating expenses
of the property owned by the State of Texas known as the Institute
of Texan Cultures for the two year period ending February 19,
1969.
                     SUMMARY
          Monies expended pursuant to Section 4 of
     House Bill 87 cannot be legally encumbered after
     February 19, 1969.’ Article VIII, Section 6,
     Texas Constitution.’ Monies appropriated by the
     provisions of Section 4, House Bill 87, Acts of
     the 60th Legislature, Regular Session, 1967, may
     be expended for a permanent building and grounds
     known as the Institute of Texan Cultures including
     all operating expenses connected therewith.
                             Vedtruly    yours,




Prepared by John Reeves
Assistant Attorney General

                         - 136 -
Honorable John Connally, page 4 (M-3i)


APPROVED:
OPINION COMMITTEE
Hawttiorne'Phillips-,Chairuian
W. V. Geppert, Co-Chairman
Alan Minter
P&t Bailey
Malcolm Quick
John Banks
STAFF LEGAL ASSISTANT:
A. J. Carubbi, Jr.




                          -   137   -